Citation Nr: 1720889	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  14-26 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
 Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as having qualifying service for the purpose of legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund.


WITNESSES AT HEARING ON APPEAL

The Appellant and his daughter


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 




INTRODUCTION

The Appellant alleges he is a deserving Philippine guerrilla veteran of World War II.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 notification letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

Within one year of the April 2013 notification, the Veteran submitted additional evidence in support of his claim, which the RO again denied by way of a July 2013 notification letter.  Following the issuance of the July 2013 denial, that same month, the Veteran submitted a letter indicating his desire to pursue the same claim and also submitted additional evidence in support of his claim.  The RO readjudicated the Veteran's claim and again denied it in a January 2014 notification letter.  The Board finds that the RO erroneously treated the Veteran's July 2013 statement as a new claim and failed to make a determination as to whether the evidence he submitted in July 2013 was new and material evidence pursuant to 38 C.F.R. § 3.156(b) (2016).  In this regard, the Board finds the evidence submitted by the Appellant within one year of the initial April 2013 denial was new and material; therefore, the Board finds this appeal stems from the RO's April 2013 denial letter and that the Veteran's claim is not a claim to reopen.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

At his hearing before the Board, the undersigned VLJ granted a motion to advance the appeal on the docket based on advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).




FINDINGS OF FACT

1.  The Appellant's claim of entitlement to a one-time payment from the FVEC Fund was date stamped as received by the RO on February 22, 2010.

2.  The documents submitted by the Appellant do not contain the requisite information for VA to accept them as evidence of qualifying service without verification from the appropriate service department.  

3.  The service department has certified that the Appellant had no verified service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSIONS OF LAW

1.  The Appellant's application for entitlement to a one time payment under the FVEC Fund was untimely.  American Recovery and Reinvestment Act, § 1002, 123 Stat. 115, 200-02 (2010).

2.  Even assuming his application was timely, the Appellant does not have the requisite verified service to entitle him to a one time payment from the FVEC Fund.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. § 3.203 (2016); American Recovery and Reinvestment Act, § 1002, 123 Stat. 115, 200-02 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the Court of Appeals for Veterans Claims (Court) held that, in claims where it is necessary to first establish veteran status, proper VA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information the claimant is responsible for providing, and what information VA will seek to obtain concerning that element.

VA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A close review of the claims file shows the Appellant was not advised of VA's duties to notify and assist in the development of his claim prior to the RO's initial adjudication in April 2013, or in its subsequent adjudications in July 2013 and January 2014.  However, a Statement of the Case (SOC) issued in June 2014 provided the Appellant with notice of what evidence was needed to show entitlement to a one time payment under the FVEC Fund; the SOC also addressed the types of evidence VA was responsible for obtaining, as well as the types of evidence the Appellant was responsible for providing.  See Mayfield, 444 F.3d at 1333.  The Board finds that the Appellant has not been prejudiced by any notice defects.  The Appellant has not alleged that he was prejudiced because he did not receive notice of what was needed to substantiate his claim, and the Board's review of the record does not disclose prejudicial error in the development of this case.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

With regard to the duty to assist, the record reflects that, based on various written statements and documents the Appellant provided to VA, the RO sought service department verification of his claimed service by way of the National Personnel Records Center (NPRC).  In March 2013, January 2014, and March 2015 the NPRC determined that the Appellant's name was not listed in the Reconstructed Recognized Guerrilla Roster (RRGR) and provided negative service determinations.  Additionally, an October 2015 memorandum from the U.S. Army Human Resources Command reflects that additional squadron information was considered, which was insufficient to change the previous negative service determination made.  Based on this service department certification that the Appellant did not have qualifying service, the RO determined that he is ineligible for VA benefits as a matter of law.

When a claimant is ineligible for VA benefits as a matter of law based on the service department's refusal to certify the alleged service, he is not prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status.  See Palor, 21 Vet. App. at 332-33 (noting that "given the binding nature of the U.S. service department's certification . . . a remand for further development could not possibly change the outcome of the decision").

There is no indication that information submitted by VA to the service department for the purposes of certifying his service was erroneous or incomplete.  The most recent March 2015 request included copies of the documents submitted by the Appellant and listed the various combinations of his name (with and without his middle initial), birthdate, and mother's name.  The NPRC considered all of these statements and documents before providing a negative answer.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (re-certification when there is newly received relevant evidence since the negative certification).

Therefore, VA's duty to assist has been met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

On February 17, 2009, the President of the United States signed The American Recovery and Reinvestment Act, intended for "job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization."  See Pub. L. No. 111-5, § 1002, 123 Stat. 115 (enacted February 17, 2009).  The legislation included a provision for the creation of the Filipino Veterans Equity Compensation (FVEC) Fund, providing one time payments to "eligible persons" in the amount of $9,000.00 (U.S. dollars) for non-United States citizens, or $15,000 (U.S. dollars) for United States citizens.  Id.  A claim for compensation from the FVEC Fund filed by an eligible person within one year of the enactment of The American Recovery and Reinvestment Act of 2009 is a fundamental prerequisite to the payment of compensation to either Veterans with qualifying service.  Id.

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and was discharged or released from service under conditions other than dishonorable.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

Factual Background and Analysis

Initially, the Board notes that the Appellant's application for a one time payment under the FVEC Fund was dated stamped as received by the RO on February 22, 2010, which is untimely.

Even assuming the Appellant's claim was received as timely, the evidence does not reflect that he had the qualifying service to be eligible for a one time payment under the FVEC Fund.  As explained above, the RO submitted sufficient information to the service department for verification and the NPRC made several determinations, considering all the evidence submitted by the Appellant, that he did not have service qualifying him for a one time payment under the FVEC Fund.  There is also no indication that information submitted by VA to the service department for the purposes of certifying the Appellant's service was erroneous or incomplete.  Moreover, any documents submitted by the Appellant in support of his claim are not sufficient for establishing entitlement to such benefit because they do not contain the requisite information as to length, time, and character of his service.  See 38 C.F.R. § 3.203(a)(2).

Given that the Appellant's application was untimely, coupled with the fact that there is no evidence he had the requisite service to render him eligible for a one-time payment from the FVEC Fund, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a one time payment from the FVEC Fund is denied



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


